Citation Nr: 0502336	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  02-01 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for multiple 
lipomas prior to August 30, 2002.

Entitlement to a rating in excess of 30 percent for multiple 
lipomas from August 30, 2002.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1954 to March 1956.  He apparently had additional 
active service, the dates of which have not been verified.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2003 the Board remanded 
the case to provide the veteran notice of changes in the 
criteria for rating skin disorders which came into effect 
after the RO's review of the claim, and for a VA examination 
under the new criteria.  In a July 2004 rating decision the 
RO increased the rating for the skin disability from 10 
percent to 30 percent (based on the new criteria, from their 
effective date). 


FINDINGS OF FACT

1.  Prior to August 30, 2002 symptoms of the veteran's 
multiple lipomas did not include exudation or itching 
constant or extensive lesions, and did not cause marked 
disfigurement.  

2.  From August 30, 2002, the multiple lipomas are not shown 
to have affected more than 40 percent of the entire body or 
exposed areas affected, and have not required constant or 
near constant systemic therapy.  


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002 a rating in excess of 10 percent 
for multiple lipomas is not warranted.   38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Codes 
(Codes) 7819-7806 (effective prior to August 30, 2002).  

2.  From August 30, 2002, a rating in excess of 30 percent 
for multiple lipomas is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Codes 7820-7806 
(effective August 30, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 2001 decision 
denying his claim.  In that decision, a June 2001 statement 
of the case (SOC), and a July 2004 supplemental SOC he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence in June 2001, 
he was notified of the VCAA and how it applied to his claim.  
The June 2001 letter and a July 2004 supplemental SOC clearly 
cited the changes in the law brought about by the VCAA and 
implementing regulations, and explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was notified that evidence submitted within a year would 
be considered.  In fact, all evidence received in the interim 
has been accepted for the record and considered.  Although 
the veteran was not specifically advised to submit everything 
he had pertinent to his claims, he was advised that VA would 
obtain any Federal government records, including any VA 
treatment records and that if he completed the provided 
releases VA would assist him in obtaining any records he 
identified.  This notice was essentially equivalent to 
telling him to submit everything he had pertinent to the 
claim.  In one form or another he has received all mandated 
notice; he is not prejudiced by any technical notice 
deficiency along the way.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the veteran filed his 
claim prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered (and the rating was increased) 
subsequent to the VCAA notice.  

Regarding the duty to assist, VA has arranged for skin 
examination.  The veteran has not identified any pertinent 
records for VA to obtain (in fact, he has denied treatment) , 
and there is no indication that any pertinent evidence 
remains outstanding.  All notice and duty to assist 
requirements are substantially met.  The veteran is not 
prejudiced by the Board's review of the matter on the merits 
at this point.  See Conway v. Principi,  6 Vet. App. 226 
(1994).  

II.	Factual Background

On February 2001 VA examination, the veteran indicated that 
he was not follwing any type of treatment for his claimed 
disorder.  A physical examination revealed multiple 
subcutaneous nodules with tenderness, but with no ulceration, 
exfoliation, or crusting. 

Treatment records from San Juan, Puerto Rico, VA Medical 
Center (VAMC) dated in June 2001 include an assessment of 
chronic dermatitis, with no lesions or dryness observed on 
the skin.  In September 2001, there were no edema or ulcers 
on the extremities. 

On April 2002 VA examination there was a history of 
intermittent and constant multiple lipomas that did not have 
side effects, but included symptoms of pruritus and pain.  
Physical examination revealed multiple, tender, subcutaneous 
nodules on trunk, forearms, and arms.  There was no 
ulceration, exfoliation, or crusting.  

A May 2003 treatment note from San Juan VAMC indicates that 
the veteran had dry herpetic skin lesions on the left 
hemithorax.  There were no clubbing, cyanosis, edema, or 
ulcers on his extremities.  A September 2003, treatment 
record notes that there were seborrheic skin changes on the 
face.  

On April 2004 VA examination, the veteran reported a medical 
history in which he claimed that he had around seven lesions 
that had been excised through the years, with the last 
excision about eight years ago.  He claimed that during the 
last six to twelve months he had developed many new lesions 
on the abdomen, some tender to palpitation with occasional 
spontaneous pain.  He had not sought any treatment in at 
least the previous twelve months.  There was no associated 
impairment of function.  Physical examination revealed 
multiple subcutaneous nodules on the forearms and trunk.  
Some were tender to palpitation.  About five percent of the 
exposed skin and about twenty percent of the entire skin 
surface was involved.  There was no disfigurement.  The 
diagnosis was multiple lipomatosis.  

III.	Criteria and Analysis

At the outset, it is noteworthy that under the previous 
criteria (in effect prior to August 30, 2002), the RO 
properly rated the disability at issue under Code 7819 (for 
benign new skin growths), which provided for rating as 
dermatitis or eczema (under Code 78060.  When the RO 
increased the rating to 30 percent under the new criteria, 
the same diagnostic codes were continued.  However, the new 
Code 7819 (for benign skin neoplasms) directs that disability 
under the code is to be rated under Codes 7800, 7801, 7802, 
7803, 7804, or 7805, or based on impairment of function.  It 
does not provide for rating under Code 7806.  Accordingly, 
the Board finds that under the new criteria, the disability 
is most appropriately rated by analogy to the new Code 7820 
(for infections of the skin not listed elsewhere), which does 
allow for rating under Code 7806.  

It is also noteworthy that the veteran has co-existing skin 
disorders (herpetic lesions, seborrheic changes) which are 
not service connected, and may not be considered in rating 
the multiple lipomas.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied (from the effective 
date of the criteria change, but not prior See VAOPGCPREC 3-
2000).  The veteran has been advised of the rating criteria 
changes.

The "old" criteria under Code 7819 (new growths, benign, 
skin) state that the disorder is to be rated as eczema (Code 
7806).  Under Code 7806, a zero percent rating is for 
assignment with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating is assigned with exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area. 
The next higher, 30 percent, rating requires exudation or 
itching constant, extensive lesions, or marked disfigurement.  
A 50 percent rating is warranted with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant symptoms. 38 
C.F.R. § 4.118, Code 7806 (effective prior to August 30, 
2002).

Under the revised criteria, Code 7820 (for infections of the 
skin not listed elsewhere) provides for rating under Codes 
7801, 7802, 7803, 7804, 7805, or 7806.  The Board finds that 
the disability is most appropriately rated under Code 7806 
(as the disability shown is most analogous to the criteria in 
Code 7806, and rating under that Code is most advantageous to 
the veteran, i.e., affords the highest rating).  

Under revised Code 7806, a 10 percent rating requires 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  A 30 percent rating 
requires involvement of 20 to 40 percent of the entire body 
or of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period. 38 C.F.R. § 4.118, Code 7806 
(effective August 30, 2002).

Considering the rating prior to August 30, 2002, the Board 
notes that the medical evidence does not show that the 
veteran's service-connected multiple lipomatosis has been 
manifested by exudation or itching constant, extensive 
lesions or marked disfigurement.  On VA examinations in 
February 2001 and April 2002, the veteran did not claim that 
his skin was exuding or constantly itchy, had extensive 
lesions or caused marked disfigurement; and such symptoms 
were not found on examination.  Treatment notes from San Juan 
VAMC also do not show exudation, constant itching, extensive 
lesions, or marked disfigurement.  (As noted, herpetic 
lesions or seborrheic skin changes may not be considered in 
rating multiple lipomas.) 

Considering the rating from August 30, 2002, April 2004 VA 
examination revealed involvement of about 5 percent of 
exposed skin and 20 percent of the entire skin.  The veteran 
indicated he had not sought any treatment in the last 12 
months.  Clearly, the above-listed criteria for the next 
higher, 60 percent, rating are neither met, nor approximated.  
The preponderance of the evidence is against the claim, hence 
it must be denied. 




ORDER

A rating in excess of 10 percent for multiple lipomas prior 
to August 30, 2002 is denied.

A rating in excess of 30 percent for multiple lipomas from 
August 30, 2002 is denied.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


